 
Exhibit 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is entered into as of the
22nd day of October, 2009 (the “Effective Date”), by and between Spectrum
Brands, Inc., a Delaware corporation (the “Company”), and Kent J. Hussey (the
“Executive”).
 
WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Employment Agreement, as thereafter amended (the “Existing Agreement”),
dated April 1, 2005;
 
WHEREAS, the Existing Agreement was assumed by the Company pursuant to its Plan
of Reorganization confirmed July 15, 2009 (the “Plan”) and implemented on August
28, 2009; and
 
WHEREAS, the Company and the Executive wish to amend and restate the Existing
Agreement in order to modify certain various provisions of the Agreement
pursuant to this Agreement; and
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which the Executive would not
otherwise be entitled), and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:
 
1.
Employment Duties and Acceptance.  The Company hereby employs the Executive, and
the Executive agrees to serve and accept employment with the Company, as Chief
Executive Officer, reporting directly to the Board of Directors of the Company
(the “Board”).  As Chief Executive Officer, the Executive shall oversee and
direct the operations of the Company and perform such other duties consistent
with the responsibilities of the Chief Executive Officer, all subject to the
direction and control of the Board.  During the Term (as defined below) the
Executive shall devote substantially all of his working time and efforts to such
employment.

 
2.
Term of Employment.  Subject to termination of employment under Section 4
hereof, the Executive’s employment and appointment hereunder shall be for a term
commencing on the Effective Date and expiring on September 30, 2012 (the
“Initial Term”). Upon expiration of the Initial Term (or any subsequent renewal
term) and subject to termination of employment under Section 4 hereof, this
Agreement shall terminate unless each of the Company and the Executive agrees to
extend the Agreement for an additional successive renewal period of one (1) year
(each such extension referred to as a “Renewal Term”).  For purposes of this
Agreement, the failure of the Executive and the Company to agree to an extension
of this Agreement at the end of any then-current term shall be deemed to be a
termination of the Executive by the Company without Cause as of the end of the
then-current Initial or Renewal Term.  The Initial Term and any Renewal Terms
shall be collectively referred to as the “Term.”

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Compensation.  In consideration of the performance by the Executive of his
duties hereunder, the Company shall pay or provide to the Executive the
following compensation which the Executive agrees to accept in full satisfaction
for his services, it being understood that necessary withholding taxes, FICA
contributions and the like shall be deducted from such compensation:

 
 
(a)
Base Salary.  The Executive shall receive a base salary of Eight Hundred and
Twenty-Five Thousand Dollars ($825,000) per annum (“Base Salary”), which Base
Salary shall be paid in equal semi-monthly installments each year, to be paid
semi-monthly in arrears.  The Board will review from time to time the Base
Salary payable to the Executive hereunder and may, in its discretion, increase
the Executive’s Base Salary. Any such increased Base Salary shall be and become
the “Base Salary” for purposes of this Agreement.

 
 
(b)
Bonus.  The Executive shall receive a bonus for each fiscal year ending during
the Term, payable annually in arrears and no later than December 31 of the year
in which such bonus is earned or, if the Company changes its fiscal year end to
end in December, then no later than March 15 of the year following the year in
which such bonus is earned, which shall be based on a target of One Hundred
Twenty-Five percent (125%) of Base Salary paid during such fiscal year, provided
the Company achieves certain annual performance goals established by the Board
from time to time (the “Bonus”).  The Bonus is currently governed by the
Company’s Management Incentive Program.  The Board may, in its discretion,
increase the annual Bonus. Any such increased annual Bonus shall be and become
the “Bonus” for such fiscal year for purposes of this Agreement.

 
 
(c)
Insurance Coverages and Pension Plans. The Executive shall be entitled to such
insurance, pension and all other benefits as are generally made available by the
Company to its executive officers from time to time.

 
 
(d)
Long-Term Incentive Award.  Subject to Board approval, Executive shall be
eligible to receive each fiscal year during the Initial Term commencing with
fiscal year 2010 (with the first such issuance to occur on or about October 1,
2009) a Company stock or stock-based award or other consideration equal to
0.6667% of the shares initially reserved for issuance under Spectrum Brands,
Inc. 2009 Incentive Plan (the “2009 Incentive Plan”), and with such award
containing certain vesting conditions to be based on the lapse of time and
achievement of Company’s performance objectives established by the Board from
time to time, provided that if such performance objectives are met, each such
award will fully vest within two years of issuance, subject to Executive’s
continued employment with the Company.   The grant for fiscal year 2010 shall
consist of restricted stock and 75% of such restricted stock shall vest on
October 1, 2010 and the remaining 25% of the restricted stock shall vest on
October 1, 2011, in each case subject to the Executive remaining employed with
the Company on each applicable date.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
The terms of any award under this section shall be more fully set forth in an
award agreement.

 
 
(e)
Vacation. The Executive shall be entitled to five (5) weeks vacation each year.

 
 
(f)
Other Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy.  All expense reimbursements and other
perquisites of the Executive are reviewable periodically by the Compensation
Committee of the Board, if there be one, or the Board.

 
 
(g)
Vehicle.  Pursuant to the Company’s policy for use of vehicles by executives,
Executive shall be provided the use of a leased vehicle suitable for a Chief
Executive Officer of a company similar to the Company.  Unless the Executive’s
employment is terminated by the Company for Cause or by the Executive pursuant
to Section 4(d), Executive shall be entitled to purchase such vehicle for $100
upon the earlier of (i) the expiration of the lease for such vehicle or (ii) the
termination of Executive’s employment.

 
 
(h)
D&O Insurance.  The Company shall indemnify the Executive against any and all
claims and costs of defense arising from or relating to Executive’s performance
of his job responsibilities to the maximum extent provided by law, but not for
any action, suit, arbitration or other proceeding (or portion thereof) initiated
by the Executive, unless authorized or ratified by the Board.  Such
indemnification shall be covered by the terms of the Company’s policy of
insurance for directors and officers in effect from time to time (the “D&O
Insurance”).  Copies of the Company’s charter, by-laws and D&O Insurance will be
made available to the Executive upon request.

 
 
(i)
Effective on 2009 Incentive Programs.  Nothing in this Agreement shall impact
the Executive’s participation in the Company’s 2009 incentive programs, which
were assumed pursuant to the Plan and shall continue to be implemented in
accordance with those terms in effect on the day immediately prior hereto.

 
4.
Termination.

 
 
(a)
Termination by the Company for Cause. The Company shall have the right at any
time to terminate the Executive’s employment hereunder without prior notice

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
upon the occurrence of any of the following (any such termination being referred
to as a termination for “Cause”):

 
 
(i)
the commission by the Executive of any deliberate and premeditated act taken by
the Executive in bad faith against the interests of the Company;

 
 
(ii)
the Executive has been convicted of, or pleads nolo contendere with respect to,
any crime (felony or less) the circumstances of which substantially relate to
the circumstances, duties or responsibilities of Executive’s position with the
Company;

 
 
(iii)
the current use of illegal drugs, misuse of legal drugs, or intoxication of
Executive in the workplace or while performing his duties or responsibilities
associated with his position, the Executive’s failure of a Company-related drug
test, or the violation of any Company drug policy;

 
 
(iv)
the willful failure or refusal of the Executive to perform his duties as set
forth herein or the willful failure or refusal to follow the direction of the
Board, provided such failure or refusal continues after thirty (30) days of the
receipt of notice in writing from the Company or of such failure or refusal,
which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate the Executive’s employment hereunder if such failure or refusal is
not remedied within such thirty (30) day period; or

 
 
(v)
the Executive breaches any of the terms of this Agreement or any other agreement
between the Executive and the Company which breach is not cured within thirty
(30) days subsequent to notice from the Company to the Executive of such breach,
which notice refers to this Section 4(a) and indicates the Company’s intention
to terminate the Executive’s employment hereunder if such breach is not cured
within such thirty (30) day period.

 
 
 
If the definition of termination for “Cause” set forth above conflicts with such
definition in any other agreement to which the Executive is a party, the
definition set forth herein shall control.

 
 
(b)
Termination by Company for Death or Disability. The Company shall have the right
at any time to terminate the Executive’s employment hereunder upon thirty (30)
days prior written notice upon the Executive’s inability to perform the
essential functions of his job with or without reasonable accommodation by
reason of disability as defined under the Americans with Disabilities Act
(“Disability”), if within 30 days after such notice of termination is given, the
Executive continues to be unable to perform the essential functions of his job
within the meaning of his job with or without reasonable accommodation.. The
Company’s obligations hereunder shall, subject to the provisions of Section
5(b), also terminate upon the death of the Executive.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(c)
Termination by Company without Cause. The Company shall have the right at any
time to terminate the Executive’s employment for any other reason without Cause
upon sixty (60) days prior written notice (or pay in lieu thereof) to the
Executive.  The non-renewal of this Agreement at the end of the then-current
term pursuant to Section 2 shall also be deemed a termination by the Company
without Cause.

 
 
(d)
Voluntary Termination by Executive.  The Executive shall be entitled to
voluntarily terminate his employment hereunder upon sixty (60) days prior
written notice to the Company.  Except as provided in Section 4(e), any such
termination shall be treated as a termination by the Company for “Cause” under
Section 5, unless notice of such termination was given within sixty (60) days
after a Change in Control (which, for purposes of this Agreement, shall have the
meaning given that term in the 2009 Incentive Plan), in which case such
termination shall be treated in accordance with Section 5(c) hereof.

 
 
(e)
Termination by Executive Arising Out of Constructive Termination. The Executive
shall be entitled to terminate his employment and appointment hereunder upon the
occurrence of a Constructive Termination.  For the purposes of this Agreement
and any stock option agreements or restricted stock unit award agreements
between the Company and the Executive, any such termination shall be treated as
a termination by the Company without Cause.  For this purpose, a “Constructive
Termination” shall mean:

 
 
(i)
any reduction, not consented to by Executive, in Executive’s Base Salary or in
Executive’s target Bonus or target long term incentive amounts set forth in
Sections 3(a), 3(b) and 3(d) then in effect;

 
 
(ii)
the relocation, not consented to by Executive, of the Company’s office at which
Executive is principally employed as of the date hereof to a location more than
fifty (50) miles from such office, or the requirement by the Company that
Executive be based at an office other than the Company’s office at such location
on an extended basis, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations;

 
 
(iii)
a substantial diminution or other substantive adverse change, not consented to
by Executive, in the nature or scope of Executive’s responsibilities,
authorities, powers, functions or duties; or

 
 
(iv)
a breach by the Company of any of its other material obligations under this
Agreement;

 
 
 
provided, however, that in each case, Executive may not terminate his employment
for Constructive Termination unless Executive (w) provides the Company with 30
days advance written notice of his intent to resign for

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
Constructive Termination, (x) such notice is given within 60 days of the events
or circumstances claimed to give rise to Constructive Termination, (y) the
Company fails to cure such alleged violation during such 30 day period and (z)
if the Company fails to cure such alleged violation, Executive must terminate
his employment within six months of the initial occurrence of the facts or
circumstances giving rise to Constructive Termination.

 
 
(f)
Notice of Termination. Any termination by the Company for Cause or by the
Executive for Constructive Termination shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 8. For
purposes of this Agreement, a “Notice of Termination” means a written notice
given prior to the termination which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date of this Agreement (which date shall be not more than fifteen
(15) days after the giving of such notice, unless a thirty-day notice is
required pursuant to another section of this Agreement). The failure by any
party to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Constructive Termination shall not waive
any right of such party hereunder or preclude such party from asserting such
fact or circumstance in enforcing its rights hereunder.

 
5.
Effect of Termination of Employment.

 
 
(a)
Termination by the Company with Cause or Voluntarily by the Executive.  If the
Executive’s employment hereunder is terminated by the Company with Cause or if
the Executive voluntarily terminates his employment hereunder (except under
circumstances constituting a Constructive Termination, or as provided in Section
5(c)), the Executive’s salary and other benefits specified in Section 3 shall
cease at the time of such termination, and the Executive shall not be entitled
to any compensation specified in Section 3 which was not required to be paid
prior to such termination.  Upon any termination of employment, the Company
shall promptly pay to the Executive accrued salary and vacation pay,
reimbursement for expenses incurred through the date of termination in
accordance with Company policy, and accrued benefits under the Company’s benefit
plans, programs and arrangements in accordance with their terms.

 
 
(b)
Without Cause, Death or Disability. If the Executive’s employment hereunder is
terminated by the Company (a) without Cause or (b) by reason of death or
Disability or (c) by virtue of the non-renewal of this Agreement pursuant to
Section 2, and the Executive executes a separation agreement with a release of
claims agreeable to the Company (a

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
“Release”) (to the extent that the Executive is physically and mentally capable
to execute such an agreement) no later than 60 days after his termination of
employment,  the ongoing compensation obligations specified in Section 3 shall
be discontinued as of the date of termination and the Company shall thereafter
timely remit the amounts and provide the Executive the benefits as follows:

 
 
(i)
The Company shall pay to the Executive as severance, an amount in cash equal to
double the sum of (A) the Executive’s Base Salary, and (B) Executive’s annual
target Bonus. Such severance payment will be made within 10 days following when
the Release becomes effective in accordance with its terms.  Additionally, the
Company shall pay to the Executive an amount equal to a pro rata portion of the
annual Bonus the Executive actually would have earned for the fiscal year in
which termination occurs if Executive’s employment had not ceased.  Such
pro-ration shall be based on the number of weeks the Executive worked during
such fiscal year prior to such termination divided by 52.  Payment of this
pro-rated Bonus amount will be made in cash at the time at which a Bonus would
have been paid to the Executive for the fiscal year in which termination occurs
if the Executive had not terminated employment with the Company.

 
 
(ii)
For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Initial Term, the Company shall arrange
to provide the Executive and his dependents the additional welfare benefits
specified in Section 3(c) (which, for the avoidance of doubt, do not include
those receivable in accordance with Section 5(d)) substantially similar to those
provided to the Executive and his dependents by the Company immediately prior to
the date of termination, at no greater cost to the Executive than the cost to
the Executive immediately prior to such date. Benefits otherwise receivable by
the Executive pursuant to this Section 5(b)(ii) (which, for the avoidance of
doubt, do not include those receivable in accordance with Section 5(d)) shall
cease immediately upon the discovery by the Company of the Executive’s breach of
the covenants contained in Section 6 or 7 hereof.  In addition, benefits
otherwise receivable by the Executive pursuant to this Section 5(b)(ii) (which,
for the avoidance of doubt, do not include those receivable in accordance with
Section 5(d)) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the 24-month period
following the Executive’s termination of employment (and any such benefits
received by or made available to the Executive shall be reported to the Company
by the

 
 
 
7

--------------------------------------------------------------------------------

 

 
 
 
Executive); provided, however, that the Company shall reimburse the Executive
for the excess, if any, of the cost of such benefits to the Executive over such
cost immediately prior to the date of termination, with any such reimbursement
made no later than the last day of the year in which such cost is incurred.

 
 
(iii)
The Executive’s accrued vacation (determined in accordance with Company policy)
at the time of termination shall be paid as soon as reasonably practicable but
no later than 30 days after termination of employment.

 
 
(iv)
Executive shall continue to be entitled to indemnification pursuant to Section
3(h) for events occurring prior to the date of Executive’s termination.

 
 
(v)
Any outstanding awards made pursuant to Section 3(d) for which the passage of
time is the sole remaining basis for vesting will become vested immediately.

 
 
(vi)
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 
 
(c)
Following Change in Control.  If the Executive elects to terminate his
employment within sixty (60) days following a Change in Control in accordance
with Section 4(d), and the Executive executes a Release (to the extent that the
Executive is physically and mentally capable to execute such an agreement)
within 60 days of his termination of employment, then such termination by the
Executive shall be treated as a termination by the Company without Cause, and
the Executive shall be entitled to the compensation provided in Section
5(b).  Notwithstanding the foregoing, the Company may require that the Executive
continue to remain in the employ of the Company for up to a maximum of three (3)
months following the Change in Control (the “Post-Term Period”).

 
 
(d)
Acknowledgement of Existing Rights.  The Company and the Executive acknowledge
and agree that, whenever the Executive ceases to be an employee of the Company
for any reason, the Company shall pay the Executive the amounts and provide the
Executive the benefits as follows:

 
 
(i)
Company shall reimburse Executive for the reasonable expenses associated with
Executive’s tax preparation and financial planning services for a period of ten
(10) years from the date the Executive ceases to be an employee of the Company;
and

 
 
(ii)
For a period of ten (10) years from the date the Executive ceases to be an
employee of the Company, the Company shall arrange to provide the Executive and
his spouse with continuing medical, dental and life

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
insurance benefits substantially similar to those provided to the Executive and
his spouse by the Company immediately prior to the date the Executive ceases to
be an employee of the Company, at no greater cost to the Executive than the cost
to the Executive immediately prior to such date.

 
 
 
Any amounts subject to reimbursement under this subsection shall be reimbursed
no later that the last day of the year in which the expense is incurred or, if
later, within 60 days of the date of submission.

 
6.
Agreement Not to Compete.

 
 
(a)
The Executive agrees that during the during his employment and for the two-year
period immediately following the termination of his employment for any reason
(hereafter, the “Non-Competition Period”), he will not, directly or indirectly,
either separately, jointly or in association with others, as an officer,
director, consultant, agent, employee, owner, principal, partner or stockholder
of any business,  provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than 5% of the outstanding securities of any class listed
on an exchange or the Nasdaq Stock Market), any competitor of the Company (which
means any person or organization that is in the business of or makes money from
designing, developing, or selling products or services similar to those products
and services developed, designed or sold by the Company); provided, however,
that the Executive may provide services to or have a financial interest in a
business that competes with the Company if his employment or financial interest
is with a separately managed or operated division or affiliate of such business
that does not compete with the Company. The Executive recognizes, acknowledges
and the Company is a global consumer products company with operations throughout
the world, including significant operations in Wisconsin, where the Company’s
largest business segment is headquartered and the Company maintains
manufacturing facilities and agrees that Executive's duties necessarily require
significant contact with its operations throughout the world and his duties and
responsibilities hereunder will be performed throughout the United States and
Canada and will result in Executive’s having material contact with the Company’s
customers, suppliers, vendors, and employees throughout the United States and
Canada, including significant contact with the Company’s Wisconsin operations. 
Accordingly, the Parties acknowledge and agree that the restrictions set forth
in this Section 6(a) shall extend to the United States and Canada (hereafter,
the “Restricted Territory”) and that this geographic scope is reasonable based
on the geographic scope of Executive’s duties and responsibilities.

 
 
(b)
Without limiting the generality of clause (a) above, the Executive further
agrees that, during the Non-Competition Period, he will not, within the
Restricted

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 
Territory, directly or indirectly, either separately, jointly or in association
with others, solicit, divert, take away, or attempt to solicit, divert, or take
away, any customer or person to whom the Company has sent a written sales or
servicing proposal or contract in connection with the business of the Company
within the immediately preceding two-year period (hereafter, a “Prospective
Customer”), for the purpose of or with the intention of selling or providing to
such customer or Prospective Customer any product or service similar to any
product or service sold, provided, offered, or under development by the Company
during the two-year period immediately preceding the termination of Executive’s
employment for any reason (or during the preceding two years if during
Executive’s employment); provided, however, that this restriction shall only
apply to customers or Prospective Customers of the Company with whom Executive
had contact or about whom the Executive acquired confidential information by
virtue of his employment with the Company at any time during such two-year
period.

 
 
(c)
The Executive agrees that during the Non-Competition Period, he shall not
initiate contact in order to induce, solicit or encourage any person to leave
the Company’s employ. Nothing in this paragraph is meant to prohibit an employee
of the Company that is not a party to this Agreement from becoming employed by
another organization or person.

 
 
(d)
Sections 6(a), 6(b), and 6(c) each are intended to be considered and construed
as separate and independent covenants; any ruling that any one or more of these
sections is overbroad or otherwise invalid shall not affect the validity of any
of the other sections or any other section of this Agreement.

 
 
(e)
For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated subsidiaries of the Company.

 
7.
Secret Processes and Confidential Information.

 
 
(a)
The Executive agrees to hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or materials
received by the Executive from the Company and any confidential information or
materials of other parties received by the Executive in connection with the
performance of his duties hereunder.  For purposes of this Section 7(a),
confidential information or materials shall include, but are not limited to,
existing and potential customer information, existing and potential supplier
information, product information, design and construction information, pricing
and profitability information, financial information, sales and marketing
strategies and techniques and business ideas or practices (hereafter
“Confidential

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 
Information”).  The restriction on the Executive’s use or disclosure of
Confidential Information shall remain in force during the Executive’s employment
hereunder and until the earlier of (x) the expiration of a period of two (2)
years thereafter or (y) such time as the Confidential Information is of general
knowledge in the industry through no fault of the Executive or any agent of the
Executive.  The Executive also agrees to return to the Company promptly upon its
request any Company information or materials in the Executive’s possession or
under the Executive’s control.  This Section 7(a) is not intended to preclude
Executive from being gainfully employed by another.  Rather, it is intended to
prohibit Executive from using the Company’s confidential information or
materials in any subsequent employment or employment undertaken that is not for
the benefit of the Company during the identified period.

 
 
(b)
The Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by the
Executive during the period of the Executive’s employment with the Company,
either alone or with others, which relate to or result from the actual or
anticipated business or research of the Company or which result, to any extent,
from the Executive’s use of the Company’s premises or property (collectively
called the “Inventions”). The Executive acknowledges and agrees that all the
Inventions shall be the sole property of the Company, and the Executive hereby
assigns to the Company all of the Executive’s rights and interests in and to all
of the Inventions, it being acknowledged and agreed by the Executive that all
the Inventions are works made for hire. The Company shall be the sole owner of
all domestic and foreign rights and interests in the Inventions. The Executive
agrees to assist the Company at the Company’s expense to obtain and from time to
time enforce patents and copyrights on the Inventions.

 
 
(c)
Upon the request of, and, in any event, upon termination of the Executive’s
employment with the Company, the Executive shall promptly deliver to the Company
all documents, data, records, notes, drawings, manuals and all other tangible
information in whatever form which pertains to the Company, and the Executive
will not retain any such information or any reproduction or excerpt
thereof.  Nothing in this Agreement or elsewhere shall prevent the Executive
from retaining his desk calendars, address book and rolodex.

 
 
(d)
Nothing in this Section 7 diminishes or limits any protection granted by law to
trade secrets or relieves the Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
8.
Notices.  All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one day after delivery to an overnight delivery courier,
or (d) on the fifth day following the date of deposit in the United States mail
if sent first class, postage prepaid, by registered or certified mail.  The
addresses for such notices shall be as follows:

 
 
(a)
For notices and communications to the Company:
 
Spectrum Brands, Inc.
Six Concourse Parkway
Suite 3300
Atlanta, GA  30328
Facsimile:  (770) 829-6295
Attention:  General Counsel

 
 
(b)
For notices and communications to the Execu­tive:  at the address set forth in
the records of the Company, as updated at the request of the Executive from time
to time.

 
Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.
 
9.
Section 409A .

 
 
(a)
This Agreement is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent.  This Agreement
may be amended at any time, without the consent of the Executive, to avoid the
application of Section 409A in a particular circumstance or to satisfy any of
the requirements under Section 409A.  Nothing in the Agreement shall provide a
basis for any person to take action against the Company or any subsidiary or
affiliate based on matters covered by Section 409A, including the tax treatment
of any award made under the Agreement.

 
 
(b)
Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) the Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) the Executive is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
 
date of the Executive’s separation from service or, if earlier, the Executive’s
date of death; following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest permissible payment
date.

 
 
(c)
Any payment or benefit due upon a termination of the Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to the Executive only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

 
 
(d)
Notwithstanding anything to the contrary in Agreement, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to the Executive
only to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

 
10.
General.

 
 
(a)
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Wisconsin, without reference to its conflicts of law principles.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(b)
Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 
 
(c)
Successors and Assigns. This Agreement shall be binding upon the Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 
 
(d)
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

 
 
(e)
Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation during his employment hereunder
in any benefit, bonus, incentive or other plan or program provided by the
Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 
 
(f)
Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. In the event that the Executive shall
give a Notice of Termination for Constructive Termination and it shall
thereafter be determined that Constructive Termination did not take place, the
employment of the Executive shall, unless the Company and the Executive shall
otherwise mutually agree, be deemed to have terminated, at the date of giving
such purported Notice of Termination, and the Executive shall be entitled to
receive only those payments

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
 
and benefits which he would have been entitled to receive at such date had he
terminated his employment voluntarily at such date under Section 4(d) of this
Agreement.

 
 
(g)
Equitable Relief. The Executive expressly agrees that breach of any provision of
Sections 6 or 7 of this Agreement would result in irreparable injuries to the
Company, that the remedy at law for any such breach will be inadequate and that
upon breach of such provisions, the Company, in addition to all other available
remedies, shall be entitled as a matter of right to injunctive relief in any
court of competent jurisdiction without the necessity of proving the actual
damage to the Company.

 
 
(h)
Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 10(i) of this Agreement
shall be considered separate and independent from the other sections of this
Agreement and no invalidity of any one of those sections shall affect any other
section or provision of this Agreement. However, because it is expressly
acknowledged that the pay and benefits provided under this Agreement are
provided, at least in part, as consideration for the obligations imposed upon
Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court determine that any of the provisions
under these Sections is unlawful or unenforceable, such that Executive need not
honor those provisions, then Executive shall not receive the pay and benefits,
provided for in this Agreement following termination, (or if he has already
received severance pay or benefits, Executive shall be required to repay such
severance pay and benefits to the Company within 10 days of written demand by
the Company) if otherwise available to Executive, irrespective of the reason for
the end of Executive’s employment.

 
 
(i)
Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
negotiations, discussions, writings and agreements between them, including the
Existing Agreement, with respect to the subject matter hereof.

 
[signature page follows]
 
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
SPECTRUM BRANDS, INC.
                   
By: 
/s/ John T. Wilson
   
John T. Wilson
   
Vice President, Secretary and General Counsel

 
EXECUTIVE:
 
 
/s/ Kent J. Hussey                             
Kent J. Hussey
 
 
 
16